389 N.W.2d 205 (1986)
Philip BLANDING, Respondent,
v.
SPORTS & HEALTH CLUB, INC., Relator.
No. C5-85-305.
Supreme Court of Minnesota.
July 2, 1986.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Court of Appeals filed August 27, 1985, be, and the same is, affirmed without opinion. See Minnesota Rules of Civil Appellate Procedure 136.01, subd. 1(b); and Potter v. LaSalle Court Sports & Health Club, 384 N.W.2d 873 (Minn. 1986).
COYNE, J., took no part.